            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 1 of 25 Page ID #:1522



                      1 SCOTT J. LEIPZIG (BAR NO. 192005)
                        ALLEN MATKINS LECK GAMBLE
                      2 MALLORY & NATSIS LLP
                        1901 Avenue of the Stars, Suite 1800
                      3 Los Angeles, California 90067-6019
                        Phone: (310) 788-2400
                      4 Fax: (310) 788-2410
                        E-Mail: sleipzig@allenmatkins.com
                      5
                        Attorneys for Defendant
                      6
                        TIM C. HSU (BAR NO. 279208)
                      7 ANDREW C. WHITMAN (BAR NO. 312244)
                        ALLEN MATKINS LECK GAMBLE
                      8 MALLORY & NATSIS LLP
                        865 South Figueroa Street, Suite 2800
                      9 Los Angeles, California 90017-2543
                        Phone: (213) 622-5555
                     10 Fax: (213) 620-8816
                        E-Mail: thsu@allenmatkins.com
                     11         awhitman@allenmatkins.com
                     12 Attorneys for Defendant
                        Michael Babich
                     13
                     14                       UNITED STATES DISTRICT COURT
                     15                      CENTRAL DISTRICT OF CALIFORNIA
                     16                              SOUTHERN DIVISION
                     17 UNITED STATES OF AMERICA ex rel           Case No. 2:13-cv-05861 JLS (AJS)
                        MARIA GUZMAN, et al,
                     18                                           ASSIGNED FOR ALL PURPOSES TO
                                   Plaintiffs,                    Judge Josephine L. Staton
                     19
                            vs.                                   Date: May 14, 2021
                     20                                           Time: 10:30 a.m.
                        INSYS THERAPEUTIC, INC.;                  Ctrm: 10A - 10th Flr.
                     21 MICHAEL BABICH, an Individual;                  411 W. Fourth St., Santa Ana, CA
                        ALEC BURLAKOFF, an Individual;                  92701
                     22 JOHN N. KAPOOR, an Individual; and
                        DOES 1 through 15,,                       DEFENDANT MICHAEL BABICH'S
                     23                                           MOTION TO DISMISS THIRD
                                   Defendants.                    AMENDED COMPLAINT;
                     24                                           MEMORANDUM OF POINTS AND
                                                                  AUTHORITIES
                     25
                                                                  [Declaration of Russell Piccoli;
                     26                                           Declaration of Zachary Rosenberg;
                                                                  Request for Judicial Notice; and
                     27                                           [Proposed] Order filed concurrently
                                                                  herewith]
                     28
       LAW OFFICES
                                                                  Third AC Filed:    August 13, 2018
Allen Matkins Leck Gamble
   Mallory & Natsis LLP
                                            DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA           THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 2 of 25 Page ID #:1523



                      1 TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:
                      2               PLEASE TAKE NOTICE that on May 14, 2021 at 10:30 a.m., or as soon
                      3 thereafter as this matter may be heard in the above-entitled Court, located at 411 W.
                      4 Fourth St., Santa Ana, CA 92701, Defendant Michael Babich ("Babich") will, and
                      5 hereby does move, pursuant to Federal Rules of Civil Procedure ("FRCP") Rule
                      6 12(b)(6), to dismiss ("Motion") each claim asserted against Babich in the Third
                      7 Amended Complaint (Dkt. No. 96) filed by Relator Maria Guzman ("Relator"), for
                      8 failure to state a claim upon which relief can be granted.
                      9               In particular, the Motion is made on the grounds that:
                     10               1.    Relator's federal claims under the False Claims Act alleged in Counts I,
                     11 II, III, and IV are each barred as against Babich pursuant to 31 U.S.C. §3730
                     12 (e)(4)(A)(i) by: (a) the prior filing of a substantially identical action in 2012 (well
                     13 before this action was first commenced in 2013 by Relator), U.S. ex rel Furchak v.
                     14 Insys Therapeutics, Inc., et al, No. 4:12cv02930 (filed September 28, 2012, S.D. Tex.)
                     15 ("1st Co-Worker Action"), and (b) the filing of two other actions making substantially
                     16 similar allegations against Babich for Insys' alleged fraud (U.S. Ex rel. John Doe v.
                     17 Insys Therapeutics Inc. et al., No. CV14-3488 PSG (May 6, 2014, C.D. Cal.);
                     18 DiDonato v. Insys Therapeutics, Inc., et al, No. 2:16-cv-00302-NVW (February 2,
                     19 2016, D. Ariz.), each of which were brought well before Relator's assertion of any
                     20 federal claims against Babich in this action, which did not occur until the Relator's
                     21 filing of her Second Amended Complaint on June 13, 2016;
                     22               2.    Relator's federal claims under the False Claims Act alleged in Counts I,
                     23 II, III, and IV are each barred as against Babich pursuant to 31 U.S.C. §3730
                     24 (e)(4)(A)(iii) by the prior publication of extensive news media publicly disclosing
                     25 substantially the same allegations concerning Babich's involvement in Insys' alleged
                     26 misconduct that is the basis for Relator's claims, which publications again occurred
                     27 well before Relator's assertion of any federal claims against Babich in this action,
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                              -2-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 3 of 25 Page ID #:1524



                      1 which did not occur until the Relator's filing of her Second Amended Complaint on
                      2 June 13, 2016;
                      3               3.    Relator's federal claims under the False Claims Act alleged in Counts I,
                      4 II, III, and IV are each barred as against Babich by the doctrine of res judicata given
                      5 the prior restitution proceedings between the United States and Babich in United
                      6 States v. Babich, No. 16-cr-10343 -ADB (D. Mass.) ("Boston Case"); and
                      7               4.    Relator's remaining State law claims alleged in Counts V through XXXV
                      8 as against Babich are each barred and subject to dismissal for lack of pendent
                      9 jurisdiction to the extent the Court dismisses Relator's federal law claims under the
                     10 False Claims Act as requested herein.
                     11               By this Motion, Babich further requests the opportunity to submit further
                     12 arguments and briefing to seek dismissal of this action as time-barred, after the
                     13 unsealing of the various applications and orders sealing documents in this case
                     14 between 2013 and when Babich was served in September 2020.
                     15               This Motion is based on this Notice of Motion and Motion, the accompanying
                     16 Memorandum of Points and Authorities, the Request for Judicial Notice and the
                     17 Declarations of Russell Piccoli and Zachary Rosenberg filed concurrently herewith,
                     18 the pleadings, papers and records on file in this action, and such oral argument as may
                     19 be presented at the time of hearing. This Motion is made following conferences of
                     20 counsel pursuant to L.R.7-3 which occurred in November and December 2020 as
                     21 further described in the Declaration of Russell Piccoli, concurrently submitted
                     22 herewith.
                     23 Dated: December 28, 2020                          ALLEN MATKINS LECK GAMBLE
                                                                         MALLORY & NATSIS LLP
                     24                                                 SCOTT J. LEIPZIG
                                                                        TIM C. HSU
                     25                                                 ANDREW C. WHITMAN
                     26
                                                                        By:           /s/ Tim C. Hsu
                     27                                                       TIM C. HSU
                                                                              Attorneys for Defendant
                     28                                                       MICHAEL BABICH
       LAW OFFICES
Allen Matkins Leck Gamble                                             -3-
   Mallory & Natsis LLP
                                                  DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                 THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 4 of 25 Page ID #:1525



                      1                                                  TABLE OF CONTENTS
                      2                                                                                                                                  Page
                      3 I.            INTRODUCTION AND RELEVANT FACTS ............................................. 8
                      4 II.           LEGAL STANDARD ................................................................................... 11
                      5 III.          ARGUMENT ................................................................................................ 11
                      6                        31 U.S.C. §3730(e)(4) Bars Qui Tam Claims Where The
                                               Underlying Factual Allegations Comprising The Claims
                      7                        Have Been Previously Publicly Disclosed .......................................... 11
                      8                        1.        The Earlier Filing Of The 1st Co-Worker's Complaint
                                                         Before The Commencement Of This Action Bars
                      9                                  Each Of Relator's Federal Claims Asserted Against
                                                         Babich ....................................................................................... 14
                     10
                                               2.        The Public Disclosure of Facts Underlying Relator's
                     11                                  Federal Claims Against Babich Precludes Relator
                                                         From Pursuing Such Claims In This Action............................. 17
                     12
                                               Relator's Federal Claims are Further Barred by Res Judicata
                     13                        ............................................................................................................. 19
                     14                        To The Extent Necessary The Court Should Permit
                                               Additional Briefing As To Whether This Action Should Be
                     15                        Dismissed On Limitations Grounds After The Record Is
                                               Unsealed .............................................................................................. 21
                     16
                                               Relator's State Law Claims Should Also Be Dismissed ..................... 22
                     17
                            IV.       CONCLUSION ............................................................................................. 24
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                    -4-
   Mallory & Natsis LLP
                                                         DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                        THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 5 of 25 Page ID #:1526



                      1                                       TABLE OF AUTHORITIES
                      2                                                                                                         Page(s)
                      3 Cases
                      4 Accord U.S. ex rel Siller v. Becton Dickinson & Co.,
                             21 F. 3d 1339 (4th Cir. 1994) ............................................................. 12, 13, 23
                      5
                        Accord U.S. ex rel Solis v. Millennium Pharm., Inc.,
                      6      885 F. 3d 623 (9th Cir. 2018) ....................................................... 13, 14, 15, 16
                      7 Acri v. Varian Associates,
                               114 F. 3d 999 (9th Cir. 1997) ......................................................................... 23
                      8
                        C.D. Anderson & Co. v. Lemos,
                      9        832 F.2d 1097 (9th Cir. 1987) ........................................................................ 19
                     10 Constantini v. Transworld Airlines,
                             681 F. 2d 1199 (9th Cir. 1982) ....................................................................... 19
                     11
                        Geiger v. Allen,
                     12      850 F. 2d. 330 (7th Cir. 1988) ....................................................................... 21
                     13 Hayes v. Department of Education of New York,
                             20 F. Supp. 3d 438 (S.D.N.Y. 2014) ............................................................. 22
                     14
                        Herman Family Rev. Trust v. Teddy Bear,
                     15      254 F.3d 802 (9th Cir. 2001) .................................................................... 22, 23
                     16 Lang v. FMC Corp.,
                               975 F. 2d 1412 (9th Cir. 1992) ....................................................................... 18
                     17
                        Pettis ex rel U.S. v. Morrison/Knudsen Co.,
                     18        577 F. 2d 668 (9th Cir. 1978) ......................................................................... 14
                     19 Prather v. AT&T, Inc.,
                              847 F.3d 1097 (9th Cir. 2017) ........................................................... 11, 18, 23
                     20
                        San Pedro Hotel Co. v City of Los Angeles,
                     21       159 F. 3d 470 (9th Cir. 1998) ......................................................................... 23
                     22 Schindler Elevator Corp. v. United States ex rel Kirk,
                              563 U.S. 401, 131 S. Ct. 1885, 179 L.Ed. 2d 825 (2011) ............................. 12
                     23
                        Tahoe-Sierra Preservation Council, Inc. v. Tahoe Regional Planning
                     24       Agency,
                              322 F. 2d 1064 (9th Cir. 2003) ................................................................. 20, 21
                     25
                        U.S. ex rel Barajas v. Northrup Corp.,
                     26       147 F. 3d 905 (9th Cir.1998) ........................................................ 16, 19, 20, 21
                     27 U.S. ex rel Dick v. Long Island Lighting Co.,
                              912 F. 2d 13 (2nd Cir. 1990) .................................................................... 12, 13
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                               -5-
   Mallory & Natsis LLP
                                                    DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                   THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 6 of 25 Page ID #:1527



                      1                                                                                                                  Page(s)
                      2 U.S. ex rel Found. Aiding the Elderly v. Horizon W., Inc.,
                              265 F. 3d 1011 (9th Cir. 2001) ....................................................................... 14
                      3
                        U.S. ex rel John Doe v. John Doe Corp.,
                      4       960 F. 2d 318 (2nd Cir. 1992) ........................................................................ 12
                      5 U.S. ex rel Kreindler & ndKreindler v. United Tech. Corp.,
                              985 F.2d 1148 (2 Cir. 1993) ....................................................................... 12
                      6
                        U.S. ex rel Mateski v. Raytheon Co.,
                      7       816 F. 3d 565 (9th Cir. 2016) ....................................................... 13, 14, 15, 16
                      8 U.S. ex rel Meyer v. Horizon Health Corp.,
                              565 F. 3d 1195 (9th Cir. 2009) ....................................................................... 13
                      9
                        U.S. ex rel Springfield Terminal Ry. v. Quinn,
                     10       14 F.3d 645 (D.C. Cir. 1994) .................................................................. 12, 23
                     11 U.S. ex rel Stinson Etc. rd
                                                 v. Prudential Insurance Co.,
                              944 F.2d 1149 (3 Cir. 1991) ........................................................................ 12
                     12
                        U.S. ex rel West v. Ortho-McNeil Pharm. Inc.,
                     13       538 F. Supp. 2d 367 (D. Mass. 2008) ........................................................... 18
                     14 U.S. ex rel. Barrett v. Allergan, Inc.,
                              2019 WL 4675756, at *5, 2019 U.S. Dist. LEXIS 165835 *13
                     15       (C.D. Cal. Sept. 24, 2019) ................................................................. 13, 14, 18
                     16 U.S. ex rel. Hussain v. CDM Smith, Inc.,
                              2017 WL 4326523, at *3, 2017 U.S. District LEXIS 159538, *9
                     17       (S.D.N.Y. Sept. 27, 2017) ............................................................................. 12
                     18 U.S. v. Bd. of Trustees of the Leland Stanford Jr. Univ.,
                               161 F. 3d 533 (9th Cir. 1998) ............................................................. 13, 14, 18
                     19
                        U.S. v. Shamir USA, Inc.,
                     20        2020 WL 7087706, at *3, 2020, U.S. Dist. LEXIS 198531 *10
                               (C.D. Cal. Oct. 27, 2020) .................................................................. 12, 13, 14
                     21
                        United Mine Workers v. Gibbs¸
                     22        383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed. 2d. 218 (1966) ................................. 23
                     23 United States ex rel. Osheroff v. Humana, Inc.,
                              776 F.3d 805 (11th Cir. 2015) ....................................................................... 11
                     24
                        United States vs. Baylor Univ. Medical Center,
                     25       468 F. 3d. 263 (2nd Cir. 2006) ....................................................................... 22
                     26 Statutes
                     27 3730 (e)(4)(A) .................................................................................................... 13, 17
                     28 28 U.S.C. § 1367(c) ................................................................................................. 23
       LAW OFFICES
Allen Matkins Leck Gamble                                                 -6-
   Mallory & Natsis LLP
                                                      DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                     THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 7 of 25 Page ID #:1528



                      1                                                                                                                   Page(s)
                      2 28 U.S.C. § 1367(c)(1) ............................................................................................ 23
                      3 28 U.S.C. § 1367(c)(2) ............................................................................................ 23
                      4 28 U.S.C. § 1367(c)(3) ............................................................................................ 23
                      5 28 U.S.C. § 1367(c)(4) ............................................................................................ 23
                      6 31 U.S.C. § 3729........................................................................................................ 8
                      7 31 U.S.C. § 3730...................................................................................................... 23
                      8 31 U.S.C. § 3730(c)(5) ............................................................................................ 19
                      9 31 U.S.C. § 3730(e) ........................................................................................... 11, 18
                     10 31 U.S.C. § 3730(e)(3) ............................................................................................ 22
                     11 31 U.S.C. § 3730(e)(4) ...................................................................................... 11, 12
                     12 31 U.S.C. § 3730(e)(4)(A) ................................................................................ passim
                     13 31 U.S.C. § 3730(e)(4)(A)(i) ..................................................................................... 8
                     14 31 U.S.C. § 3730(e)(4)(A)(iii) ................................................................................... 8
                     15 31 U.S.C. § 3730(e)(4)(B) ....................................................................................... 15
                     16 31 U.S.C. § 3730(e)(4)(B)(ii) .................................................................................. 17
                     17 Cal. Gov't Code § 12652(d)(3)(A) ........................................................................... 24
                     18 Cal. Gov’t Code § 12654 ......................................................................................... 24
                     19 Del. Code Ann. tit. 6, § 1206(b) (West) .................................................................. 24
                     20 N.M. Stat. Ann. § 27-14-1 ....................................................................................... 24
                     21 N.M. Stat. Ann. § 37-1-4 ......................................................................................... 24
                     22 Other Authorities
                     23 16 MOORE'S FEDERAL PRACTICE AND PROCEDURE §106.66[1] ............................... 22
                     24 5B Wright & Miller, FEDERAL PRACTICE AND PROCEDURE § 357 .......................... 11
                     25 6A Wright et al, FEDERAL PRACTICE AND PROCEDURE §1497 ................................ 22
                     26 Rules
                     27 Rule 12(b)(6)............................................................................................................ 11
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                                  -7-
   Mallory & Natsis LLP
                                                       DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                      THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 8 of 25 Page ID #:1529



                      1                     MEMORANDUM OF POINTS AND AUTHORITIES
                      2 I.            INTRODUCTION AND RELEVANT FACTS
                      3               In her operative Third Amended Complaint, Relator Guzman alleges that Insys
                      4 Therapeutics, Inc. ("Insys"), and its various officers, including defendant Babich,
                      5 violated the False Claims Act, 31 U.S.C. §§ 3729, et seq., by defrauding Medicare
                      6 into paying for a sublingual fentanyl spray marketed as "Subsys." According to her
                      7 allegations, Insys and its coconspirators carried out the fraudulent scheme in various
                      8 ways, but primarily by bribing doctors to prescribe Subsys and by improper off-label
                      9 marketing tactics. Dkt. No. 96 at ¶2. Based on these allegations, Relator commenced
                     10 this action in August 2013 and, years later on June 13, 2016, filed her Second
                     11 Amended Complaint, asserting, for the first time, federal claims against Babich under
                     12 the False Claims Act. Dkt. Nos. 1, 33, passim. However, each of Relator's belatedly-
                     13 asserted federal claims against Babich are subject to dismissal under 31 U.S.C.
                     14 § 3730(e)(4)(A), which bars such claims "if substantially the same allegations or
                     15 transactions as alleged in the action or claim were publicly disclosed" in earlier
                     16 criminal, civil, or administrative proceedings or through the news media, which is
                     17 exactly what occurred here. 31 U.S.C. §§ 3730(e)(4)(A)(i) and (iii).
                     18               Specifically, on September 28, 2012 (nearly a year prior to the filing of her
                     19 initial complaint), one of Relator's co-workers, Ray Furchak, filed a virtually identical
                     20 action (the "1st Co-Worker Complaint") on behalf of the United States and various
                     21 other states in the Southern District of Texas, entitled U.S. ex rel Furchak v. Insys
                     22 Therapeutics, Inc., et al., No. 4:12cv02930 (September 28, 2012, S.D. Tex.). See
                     23 Request for Judicial Notice ("RJN"), Ex. A. Relator was mentioned by name in the 1st
                     24 Co-Worker Complaint. RJN, Ex. A at ¶ 89. Almost a year later on August 12, 2013,
                     25 Relator filed her own complaint. Dkt. No. 1. Identically to her first co-worker (see
                     26 RJN Ex. A at ¶¶ 91, 99, and 101–05), she alleged that Insys had violated the False
                     27 Claims Act by a “kickback-fueled off-label marketing campaign.” Dkt. No. 1 at ¶ 92.
                     28 But she neither named nor made any claims against Babich. Id.
       LAW OFFICES
Allen Matkins Leck Gamble                                             -8-
   Mallory & Natsis LLP
                                                  DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                 THIRD AMENDED COMPLAINT
            Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 9 of 25 Page ID #:1530



                      1               Shortly thereafter, between 2013 and June 2016, Insys’ alleged fraud was
                      2 widely publicized in the media by no less than nineteen articles, including two
                      3 exposes in the New York Times. RJN Exs. I-AA. At least eight of these articles
                      4 specifically mentioned Babich including one article indicating that the publication had
                      5 "left a voice message for Insys CEO Michael Babich and sent an email with a series
                      6 of questions. He did not reply." RJN, Ex. N. Significantly, these publications were
                      7 made prior to Relator's filing of her Second Amended Complaint that first alleged any
                      8 federal claims against Babich. Likewise, on May 6, 2014 (again, prior to Relator's
                      9 assertion of any federal claims against Babich), another of Relator's co-workers filed
                     10 a separate action against Babich and others in this Court, entitled U.S. Ex rel. John
                     11 Doe v. Insys Therapeutics Inc. et al., No. CV14-3488 PSG (May 6, 2014, C.D. Cal.)
                     12 ("CV14-3488"), alleging that Babich and the other defendants "have since at least
                     13 June 2013 engaged in off-label marking [sic] and an unlawful kickback scheme"
                     14 defrauding Medicare and Medicaid. RJN Ex. C at ¶37. On November 5, 2015, CNBC
                     15 publicly reported that Babich, as "CEO of controversial drug company Insys[,] is out."
                     16 RJN, Ex. U.
                     17               It was not until after the CNBC article was published that Relator (who had left
                     18 Insys two and half years earlier, Dkt. No. 96 at ¶ 12) first named Babich as a defendant
                     19 to this action by her First Amended Complaint on November 16, 2015. Dkt. No. 26.
                     20 Not surprisingly, the First Amended Complaint's key allegations with respect to
                     21 Babich were on "information and belief" and, importantly, did not allege any federal
                     22 claims against Babich under the False Claims Act. Id. at ¶¶ 122, 160, 162.
                     23 Specifically, the First Amended Complaint asserted federal claims only as against
                     24 "Defendant" in the singular, which was defined as Insys.1 Id. at ¶¶ 51, 55, 57, 59.
                     25
                            1
                     26    Relator's sloppily filed First Amended Complaint, which ends at page 95 and
                        appears to be missing its remaining pages (including further allegations and any
                     27 prayer for relief), appears to lift substantive allegations directly from another action
                        entitled Larson v. Insys Therapeutics, Inc. et al, No. CV-14-01043-GMS (D. Ariz.).
                     28 Compare Dkt. No. 26 at ¶¶ 52, 54 and 237, and RJN Ex. D at ¶¶ 91, 237. Again, the
       LAW OFFICES
                        Larson action asserts substantially the same fraudulent scheme as against Insys and
Allen Matkins Leck Gamble                                              -9-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 10 of 25 Page ID
                                                  #:1531


                      1               Subsequently, Insys' alleged fraud was further extensively reported in the
                      2 media, with no less than four of those articles directly linking Babich to the
                      3 misconduct. RJN, Exs. V, W, Y, AA. On February 2, 2016, Babich was again sued
                      4 for his purported role in the fraud in an action entitled DiDonato v. Insys Therapeutics,
                      5 Inc., et al, No. 2:16-cv-00302-NVW (February 2, 2016, D. Ariz.). RJN, Ex. H. That
                      6 action specifically alleged that Insys "was engaged in the illegal and improper off-
                      7 label marketing of Subsys . . . [and] Babich [was] complicit in [the] illegal kickback
                      8 scheme." Id. at ¶40. It was not until four months later that Relator finally filed her
                      9 Second Amended Complaint, asserting federal claims against Babich pursuant to the
                     10 federal False Claims Act. Dkt. No. 33 at ¶¶ 268–81, 289, 296, 311–12.
                     11               Subsequent to the filing of Relator's complaint, the seal Order was extended
                     12 approximately twelve2 times and was only partially lifted on May 11, 2018. Dkt. No.
                     13 69. However, no effort was made to serve Defendant Babich until August 2020, which
                     14 service was not completed until September 2020. Dkt. No. 122.
                     15               Although the United States and various states have intervened in this action
                     16 against Insys (e.g. Dkt. Nos. 68 and 85), neither the United States nor any state has
                     17 intervened in the action against Babich. As such, any claims against Babich are only
                     18 brought by Relator on behalf of the various governments.
                     19               In the meantime, the United States proceeded to attempt to obtain a
                     20 restitutionary award of $306,428,302.22 in a separate criminal proceeding, United
                     21 States v. John Kapoor, et al., No. 16-cr-10343 -ADB (D. Mass.) (the "Boston Case"),
                     22 in which Babich pled guilty and testified for the Government. RJN Ex. F. The
                     23 indictment and information in the Boston Case again alleged a widespread fraud
                     24 similar to that asserted here. RJN Ex. E. Through the Boston Case, the United States
                     25
                     26
                        Babich and, importantly, was commenced before Relator alleged any claims against
                     27 Babich
                        2
                                under the federal False Claims Act through her Second Amended Complaint.
                           Because much of the record remains sealed, Babich infers from what little is
                     28 publicly available that the following orders were to extend the seal: Dkt. Nos. 10, 16,
       LAW OFFICES
                        18, 21, 25, 30, 32, 36, 46, 55, 58, and 61.
Allen Matkins Leck Gamble                                            -10-
   Mallory & Natsis LLP
                                                  DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                 THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 11 of 25 Page ID
                                                  #:1532


                      1 specifically sought a total of $136,768,059 in restitution award for all the losses
                      2 sustained by it through alleged fraud on the Medicare program. RJN Ex. F. However,
                      3 because the Government had not established the entire amount with certainty, the
                      4 Court in the Boston Case awarded the United States only $56,686,731.53 in
                      5 restitution, including $30,232,895 for damages due to Medicare fraud, and as against
                      6 Babich jointly and severally. RJN Ex. G.
                      7 II.           LEGAL STANDARD
                      8               Where an action is barred by statute, it is subject to dismissal under Rule
                      9 12(b)(6). 5B Wright & Miller, FEDERAL PRACTICE AND PROCEDURE § 357. Following
                     10 the 2010 amendments to 31 U.S.C. § 3730(e) “the public disclosure bar is a grounds
                     11 for dismissal — effectively an affirmative defense — rather than a jurisdictional bar.”
                     12 Prather v. AT&T, Inc., 847 F.3d 1097, 1102 (9th Cir. 2017). Consequently, “the
                     13 amended § 3730(e)(4) creates grounds for dismissal for failure to state a claim . . . .”
                     14 Id. (quoting United States ex rel. Osheroff v. Humana, Inc., 776 F.3d 805, 810 (11th
                     15 Cir. 2015)).
                     16 III.          ARGUMENT
                     17                     31 U.S.C. §3730(e)(4) Bars Qui Tam Claims Where The Underlying
                     18                     Factual Allegations Comprising The Claims Have Been Previously
                     19                     Publicly Disclosed.
                     20               31 U.S.C. §3730 (e)(4) provides in pertinent parts that:
                     21                     (A) The court shall dismiss an action or claim under this
                                            section, unless opposed by the Government, if substantially
                     22                     the same allegations or transactions as alleged in the action
                                            or claim were publicly disclosed—
                     23                     (i) in a Federal criminal, civil, or administrative hearing in
                                            which the Government or its agent is a party
                     24                     …
                                            (iii) from the news media,
                     25
                                            unless the action is brought by the Attorney General or the
                     26                     person bringing the action is an original source of the
                                            information.
                     27
                                            (B) For purposes of this paragraph, "original source" means
                     28                     an individual who either (i) prior to a public disclosure
       LAW OFFICES
                                            under subsection (e)(4)(a), has voluntarily disclosed to the
Allen Matkins Leck Gamble                                             -11-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 12 of 25 Page ID
                                                  #:1533


                      1                     Government the information on which the allegations or
                                            transactions of the claim are based, or (ii) [(ii)] who has
                      2                     knowledge that is independent of and materially adds to the
                                            publicly disclosed allegations or transactions, and who has
                      3                     voluntarily provided the information to the Government
                                            before filing an action under this section.
                      4
                      5               In this manner, "[s]ection 3730 (e)(4) is intended to bar "parasitic lawsuits"
                      6 based upon publicly disclosed information in which would-be relators "seek
                      7 renumeration although they contributed nothing to the exposure of the fraud." U.S. ex
                      8 rel Kreindler & Kreindler v. United Tech. Corp. 985 F.2d 1148, 1157 (2nd Cir. 1993),
                      9 quoting U.S. ex rel John Doe v. John Doe Corp. 960 F. 2d 318, 319 (2nd Cir. 1992).
                     10 Accord U.S. ex rel Siller v. Becton Dickinson & Co. 21 F. 3d 1339, 1348 (4th Cir.
                     11 1994); U.S. ex rel Springfield Terminal Ry. v. Quinn 14 F.3d 645, 651 (D.C. Cir.
                     12 1994); U.S. ex rel Stinson Etc. v. Prudential Insurance Co., 944 F.2d 1149, 1154 (3rd
                     13 Cir. 1991); U.S. v. Shamir USA, Inc., 218CV09426RGKPLA, 2020 WL 7087706, at
                     14 *3, 2020, U.S. Dist. LEXIS 198531 *10 (C.D. Cal. Oct. 27, 2020). Consequently,
                     15 "[t]he Supreme Court has construed this [public disclosure] provision broadly,
                     16 "consistent with the generally broad scope of the FCA's public disclosure bar." U.S.
                     17 ex rel. Hussain v. CDM Smith, Inc., 14-CV-9107 (JPO), 2017 WL 4326523, at *3,
                     18 2017 U.S. District LEXIS 159538, *9, (S.D.N.Y. Sept. 27, 2017), quoting Schindler
                     19 Elevator Corp. v. United States ex rel Kirk, 563 U.S. 401, 408, 131 S. Ct. 1885, 179
                     20 L.Ed. 2d 825 (2011); ex rel Shamir at *11.
                     21               "The Second Circuit has held that 'allegations of fraud are publicly disclosed
                     22 when they are placed in the 'public domain.'" ex rel Hussain at *9, quoting U.S. ex rel
                     23 Dick v. Long Island Lighting Co., 912 F. 2d 13, 18 (2nd Cir. 1990). "[A]n entire civil
                     24 proceeding can constitute "a hearing" for purposes of section 3730 (e)(4)(A)." Ex rel
                     25 Siller, 21 F. 3d at 1350; ex rel Springfield Terminal Ry., 14 F. 3d at 652 ("we agree
                     26 with the District Court that for purposes of §3730 (e)(4)(A), "hearing" is roughly
                     27 synonymous with "proceeding"); ex rel Doe, 960 F. 2d at 322 ("allegations of fraud
                     28 are publicly disclosed when they are placed in the "public domain"); ex rel Stinson
       LAW OFFICES
Allen Matkins Leck Gamble                                             -12-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 13 of 25 Page ID
                                                  #:1534


                      1 944 F. 2d at 1155-56 ("allegations and information disclosed in connection with civil,
                      2 criminal or administrative litigation"); ex rel Dick, 912 F. 2d at 18 ("allegations of
                      3 fraud which are placed in the "public domain").
                      4               This same broad analysis holds true in the Ninth Circuit, where qui tam actions
                      5 are barred if factual basis for the asserted claims have already been publicly disclosed.
                      6 As explained by the Ninth Circuit in interpreting a prior version of the same statute
                      7 under section 3730(e)(4)(A):
                      8                     [I]f at the time a relator files a qui tam complaint, the
                                            allegations or transactions of the complaint have been
                      9                     publicly disclosed, then the allegations are "based upon" the
                                            publicly disclosed information, and the relator must show
                     10                     that he is an original source of the information in order for
                                            a district court to have jurisdiction over the lawsuit.
                     11
                            U.S. v. Bd. of Trustees of the Leland Stanford Jr. Univ., 161 F. 3d 533, 540 (9th Cir.
                     12
                            1998) ("Stanford Trustees"). In sum, pursuant to the established authorities, factual
                     13
                            allegations asserted in previously-filed actions are "for purposes of section 3730
                     14
                            (e)(4)(A), [considered] publicly disclosed in a civil "hearing". ex rel Siller, 21 F. 3d
                     15
                            at 1350.
                     16
                                      In addition, under Ninth Circuit law, when analyzing whether a relator's claim
                     17
                            is based upon a prior public disclosure (and thus barred), "the publicly disclosed facts
                     18
                            need not be identical with, but only substantially similar to, the relator's allegations."
                     19
                            U.S. ex rel Mateski v. Raytheon Co. 816 F. 3d 565, 573 (9th Cir. 2016), quoting U.S.
                     20
                            ex rel Meyer v. Horizon Health Corp. 565 F. 3d 1195, 1199 (9th Cir. 2009) (additional
                     21
                            citation omitted). Accord U.S. ex rel Solis v. Millennium Pharm., Inc., 885 F. 3d 623,
                     22
                            623 (9th Cir. 2018); Shamir at *13; U.S. ex rel. Barrett v. Allergan, Inc.,
                     23
                            SACV18203JVSKESX, 2019 WL 4675756, at *5, 2019 U.S. Dist. LEXIS 165835
                     24
                            *13 (C.D. Cal. Sept. 24, 2019). "'[T]he substance of the [prior] disclosure…need not
                     25
                            contain an explicit "allegation" of fraud, so long as the material elements of the
                     26
                            allegedly fraudulent "transaction" are disclosed in the public domain.'" ex rel Mateski,
                     27
                            816 F. 3d at 571, quoting U.S. ex rel Found. Aiding the Elderly v. Horizon W., Inc.,
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                             -13-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 14 of 25 Page ID
                                                  #:1535


                      1 265 F. 3d 1011, 1014 (9th Cir. 2001). For purposes of applying a bar to later-brought
                      2 qui tam actions under section 3730(e)(4)(A), the prior disclosure is substantially
                      3 similar where it provides the Government sufficient notice "to enable it to adequately
                      4 investigate the case and to make a decision whether to prosecute." Pettis ex rel U.S.
                      5 v. Morrison/Knudsen Co., 577 F. 2d 668, 674 (9th Cir. 1978); ex rel Solis, 885 F. 3d
                      6 at 626; Shamir, *13-14.
                      7               In other words, in order for a later-filed action to escape dismissal by a prior,
                      8 public disclosure of similar facts, the claims asserted in the later-filed action must be
                      9 "different in kind." Ex rel Mateski, 816 F. 3d at 578; ex rel Barrett *14. On the other
                     10 hand, a later-filed action must be dismissed pursuant to section 3730(e)(4)(A) "when
                     11 the claim repeats allegations that have already been disclosed." Stanford Trustees,
                     12 161 F. 3d at 536.
                     13                     1.     The Earlier Filing Of The 1st Co-Worker's Complaint Before The
                     14                            Commencement Of This Action Bars Each Of Relator's Federal
                     15                            Claims Asserted Against Babich.
                     16               Here, the 1st Co-Worker Complaint makes "substantially the same allegations
                     17 [and] transactions as alleged" in Relator's original complaint. Compare RJN Ex. A
                     18 with Dkt. No. 1. More specifically, as stated, Relator's 1st Co-worker alleged that Insys
                     19 perpetrated a scheme to defraud Medicare by bribing doctors with excessive speaker
                     20 fees (RJN Ex. A at ¶ 91), illegally marketing off-label (Id. at ¶ 100), improperly
                     21 targeting non-cancer specialists (id. at ¶¶ 99, 102–05) and wrongfully causing doctors
                     22 to overtitrate their patients (id. at ¶¶ 99, 109–13). Relator's original complaint
                     23 similarly alleged that Insys had violated various federal laws and had defrauded
                     24 Medicare by "a kickback-fueled off-label marketing campaign to induce doctors to
                     25 prescribe Insys' drugs Subsys." Dkt. No. 1 at ¶ 2. Like her first co-worker, she
                     26 specifically alleged that the scheme included targeting non-oncologist pain specialists
                     27 (Id. at ¶166) and wrongfully encouraged doctors to overtitrate their patients. Id. at
                     28 ¶218. Such facts are identical to those alleged in the 1st Co-Worker Complaint which
       LAW OFFICES
Allen Matkins Leck Gamble                                             -14-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 15 of 25 Page ID
                                                  #:1536


                      1 was filed more than a year before Relator initiated this action. See RJN, Ex. A at ¶¶
                      2 91, 100, 102-105, 109–113 and 123. Thus, the scheme alleged by Relator's initial
                      3 complaint was essentially identical to, and certainly not "different in kind" than that
                      4 alleged by her first co-worker. ex rel Mateski, 816 F.3d 578, 580. Furchak's 1st Co-
                      5 worker's Complaint was "substantially similar…as its" prior public disclosure put the
                      6 Government "on notice to investigate the fraud before [Relator] filed [her]
                      7 complaint." ex rel Solis, 885 F. 3d at 625, quoting ex rel Mateski, 816 F. 3d at 574.
                      8               The allegations in the 1st Co-Worker Complaint were "publicly disclosed" a
                      9 year prior to Relator commencing this action. RJN Ex. A. The 1st Co Worker’s
                     10 allegations asserted concerning the same underlying fraud alleged perpetrated by
                     11 Insys were immediately brought to the Government's attention. RJN Ex. B. Relator's
                     12 first co-worker also sued on behalf of the Government in his qui tam action, just as
                     13 Relator did here. RJN Ex. A. Accordingly, this action must be dismissed unless
                     14 Relator can show she is an original source of the allegations within the purview of
                     15 §3730(e)(4)(B). But she is not.
                     16               To satisfy the first method of becoming an original source, Relator would have
                     17 had to have disclosed the relevant information to the Government prior to the filing
                     18 of the 1st Co-Worker Complaint. However, as admitted in her most recent pleading,
                     19 she only made disclosure to the Government before she filed her original complaint
                     20 on August 12, 2013 (Dkt. No. 96 at ¶ 7) and presumably only after she was fired by
                     21 Insys the month prior. Id. at ¶ 12. In any case, there is nothing in any of Relator's
                     22 pleadings to indicate she had furnished the government with any such information
                     23 prior to the time similar underlying allegations of Insys' fraud were publicly disclosed
                     24 through the 1st Co-Worker's action.
                     25               Relator can similarly not qualify as an original source under the second
                     26 alternative provision either. While she presumably had independent knowledge of
                     27 Insys' fraud and alleges that she voluntarily provided information to the Government
                     28 before filing her action (Id. at ¶ 7), a simple comparison of her allegations to those of
       LAW OFFICES
Allen Matkins Leck Gamble                                             -15-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 16 of 25 Page ID
                                                  #:1537


                      1 her Co-Worker demonstrates that she did not "materially add [to][her Co-Worker's]
                      2 publicly disclosed allegations or transactions." §3730(e)(4)(B)(ii). Rather, both
                      3 Relator's and her Co-Worker's complaints allege that Insys and the others defrauded
                      4 the United States and Medicare by essentially the same acts: "Insys' nationwide
                      5 kickback scheme and off-labeling marketing strategies." RJN Ex. A at ¶¶ 34–44; Dkt.
                      6 No. 1 at ¶¶ 2–3.
                      7               If Relator added anything different through her complaint, it was only de
                      8 minimus allegations to the effect that Insys had furthered its off-labeling marketing
                      9 practices by assisting two doctors in making three insurance claims. Id. at ¶¶ 246–48.
                     10 But Relator's first co-worker had already alleged that doctors had made fraudulent
                     11 insurance claims as a result of Insys' alleged fraud. RJN Ex. A at ¶¶ 103, 132. Plainly,
                     12 that allegation was sufficient to "put the Government on notice to investigate [Insys'
                     13 role in the fraudulent claims] before [Relator] filed [her] complaint." Ex rel Solis, 885
                     14 F. 3d at 625, quoting ex rel Mateski, 816 F. 3d at 574. Furthermore, in the Ninth
                     15 Circuit, the addition of such additional details is insufficient to escape the statutory
                     16 bar of the earlier public disclosure. U.S. ex rel Barajas v. Northrup Corp., 147 F. 3d
                     17 905, 910 (9th Cir.1998). As stated by the Ninth Circuit:
                     18                     Application of "same transactional nucleus of fact," is quite
                                            clear here. While Barajas is plainly correct, it is one thing
                     19                     to have fluid that gums up in the cold, and another to lie
                                            about whether the fluid was tested for gumming up, both
                     20                     wrongful acts arise out of the same attempt to get paid for
                                            flight data transmitter not up to specifications. The recovery
                     21                     in qui tam case is not for each false statement or bad act
                                            done to the government; it is for "a false or fraudulent
                     22                     claim for payment or approval".
                     23
                            Id. 147 F. 3d at 910 (emphasis added). And any reasonable analysis of Relator's
                     24
                            operative Third Amended Complaint makes it absolutely clear she added nothing
                     25
                            material "to the publicly disclosed allegations [and] transactions" asserted the year
                     26
                            before by her first co-worker. Relator's 111-page complaint is bloated with 541
                     27
                            paragraphs, 266 of which provide the background for her 38 claims for relief. Dkt.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                             -16-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 17 of 25 Page ID
                                                  #:1538


                      1 No. 96. Yet, less than two pages of it (Id. at ¶¶ 25–26) and at most four of its operative
                      2 paragraphs (Id. at ¶172–75) actually relate to any insurance claims that may not have
                      3 been previously asserted by Relator's first co-worker. These de minimus allegations
                      4 are not legally material within the purview of §3730(e)(4)(B)(ii), and do not save
                      5 Relator's belatedly alleged federal claims from dismissal.
                      6               Simply put, even if Relator's original complaint asserted federal "claims"
                      7 against Babich, which it did not, Relator is barred from such claims because
                      8 "substantially the same allegations or transactions as alleged" were already publicly
                      9 disclosed in another qui tam action filed by Relator's first co-worker, and because
                     10 Relator is not an original source of anything material which had not already been
                     11 previously disclosed.
                     12                     2.    The Public Disclosure of Facts Underlying Relator's Federal
                     13                           Claims Against Babich Precludes Relator From Pursuing Such
                     14                           Claims In This Action.
                     15               As indicated previously, section 3730 (e)(4)(A) mandates in pertinent part that
                     16 "[t]he court shall dismiss an action or claim…, if substantially the same allegations
                     17 or transactions as alleged in the….claim were publicly disclosed—….. unless the
                     18 action is brought by the Attorney General or the person bringing the action is an
                     19 original source of the information" (emphasis added). Here, Relator did not assert any
                     20 federal "claims" against Babich until her Second Amended Complaint was filed on
                     21 June 13, 2016. Dkt. No. 33 at ¶¶ 268–81, 289, 296, 311–12. However, by that time—
                     22 in addition to both her co-worker's complaints — Insys' purported fraud had been the
                     23 subject of no less than nineteen news articles — inclusive of two New York Times
                     24 exposes — extensively publicizing Insys' alleged fraud. RJN Exs. J, K. At least ten of
                     25 those articles linked Babich to the alleged fraud by name. RJN Ex. I, J, L, N, P, U, W,
                     26 X, Y, AA. Eleven days immediately prior to Relator's even joining Babich (without
                     27 making any federal claim against him), CNBC publicly reported that the
                     28 "controversial CEO" Babich had been fired by Insys. RJN Ex. U. Put simply, prior to
       LAW OFFICES
Allen Matkins Leck Gamble                                             -17-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 18 of 25 Page ID
                                                  #:1539


                      1 Relator's joinder of Babich in this action, "substantially the same allegations and
                      2 transactions [Relator alleged]" against Babich had been "publicly disclosed" in the
                      3 "news media," CV14-3488, and Di Donato, supra.3
                      4               Consequently, although this is no longer jurisdictional (Prather, 847 F.3d at
                      5 1102) where the "relator's lawsuit is based upon public disclosure, then the district
                      6 court . . . [now must dismiss] unless the relator is an original source." Stanford
                      7 Trustees, 161 F. 3d at 538. "To be an original source the relator must have "direct and
                      8 independent knowledge of the information on which the allegations are based"…" Id.;
                      9 ex rel Barrett, at *18. The Ninth Circuit has held that a person has "direct and
                     10 independent knowledge of the problem [where] "he saw [it] with his own eyes" and
                     11 his knowledge was "unmediated by anything but [his] own labor." United States ex
                     12 rel. Devlin v. California, 84 F.3d 358, 361 (9th Cir. 1996), quoting Lang v. FMC
                     13 Corp., 975 F. 2d 1412, 1417 (9th Cir. 1992). "An allegation 'on information and belief'
                     14 is insufficient to meet the burden of demonstrating 'direct and independent'
                     15 knowledge." U.S. ex rel West v. Ortho-McNeil Pharm. Inc.,538 F. Supp. 2d 367, 385
                     16 (D. Mass. 2008).
                     17               Here, however, there is nothing in any of Relator's pleadings indicating her to
                     18 have been an independent source of any of the information upon which her "claims"
                     19 against Babich are based. Indeed, her pleadings show just the opposite. Relator
                     20 concedes she was fired by Insys until July 2013. Dkt. No. 96 at ¶ 12. Her first "claim"
                     21 against Babich was not made until three and half years later—and after she had no
                     22 basis to gain any independent knowledge of anything against Babich.
                     23               At bottom, Relator's action is the type of "parasitic complaint" which section
                     24 3730(e) was explicitly designed to bar. Relator did not disclose anything new to the
                     25 Government about Babich which had not previously been made publicly available.
                     26
                            3
                     27   Additionally, beyond the similar allegations of Guzman's two co-workers'
                        complaints the alleged underlying fraud had also been publicly disclosed in Larson.
                     28 RJN Ex. D.
       LAW OFFICES
Allen Matkins Leck Gamble                                             -18-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 19 of 25 Page ID
                                                  #:1540


                      1 She plainly is not an original source of any information to underpin the claim against
                      2 Babich. She was fired by Insys over two and a half years prior to the time she joined
                      3 him in her claim. Remarkably, she only first "joined" Babich a year after her second
                      4 coworker had already sued him in this Court — and eleven (11) days after the
                      5 "controversial CEO" had been fired by Insys and the whirlwind of news media
                      6 trumpeting Insys' purported fraud. But she never asserted any "claim" against Babich
                      7 until more news articles and yet another federal action linked him to Insys' alleged
                      8 fraud were publicly disclosed. Such delay dooms Relator's federal claims against
                      9 Babich to dismissal.
                     10                     Relator's Federal Claims are Further Barred by Res Judicata.
                     11               31 U.S.C. §3730(c)(5) provides that notwithstanding a private qui tam action,
                     12 "the Government may elect to pursue its claim through any alternate remedy available
                     13 to" it. The Ninth Circuit has explicitly held res judicata may apply to bar a qui tam
                     14 action:
                     15                     Res judicata bars re-litigation of all grounds of recovery that
                                            were asserted, or could have been asserted, in a previous
                     16                     action between the parties, where the previous action was
                                            resolved on the merits. Constantini v. Transworld Airlines,
                     17                     681 F. 2d 1199, 1201 (9th Cir. 1982) It is immaterial whether
                                            the claims asserted subsequent to the judgment were
                     18                     actually pursued in the action that led to the judgment;
                                            rather, the relevant inquiry is whether they could have been
                     19                     brought. C.D. Anderson & Co. v. Lemos, 832 F.2d 1097,
                                            1100 (9th Cir. 1987).
                     20
                     21 ex rel Barajas, 147 F. 3d at 908. Based on this doctrine, and after the Government
                     22 has litigated its claims against the defendant, a relator is barred from seeking the same
                     23 recovery in a qui tam suit as the relator's "standing is in the nature of an assignee of
                     24 the Government's claim." Id. at 910. "Once the Government recovers its money it paid
                     25 on a false invoice, plus penalties, or releases its claim, there is no more to be recovered
                     26 by anyone, because only the government can have a claim for the false claim made
                     27 by the Government." Id. "[D]ifferent theories supporting the same claim for relief
                     28 must be brought in the initial action, because a single "transaction", or nucleus of
       LAW OFFICES
Allen Matkins Leck Gamble                                             -19-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 20 of 25 Page ID
                                                  #:1541


                      1 operative fact, gives rise to only one claim by one person against another." Id. At
                      2 bottom, however, res judicata bars all claims which properly "could have been
                      3 brought" in the prior action. Tahoe-Sierra Preservation Council, Inc. v. Tahoe
                      4 Regional Planning Agency, 322 F. 2d 1064 (9th Cir. 2003), quoting ex rel Barajas,
                      5 147 F. 3d at 909.
                      6               Here, the Government sought restitution of over $300,000,00 against Babich in
                      7 the Boston Case, inclusive of a request for reimbursement for Insys' fraud of Medicare
                      8 in the amount of $136,768,059. RJN Ex. F. Ultimately the Massachusetts Court
                      9 awarded the Government restitution of $56,686,731.53, including $30,232,895 for
                     10 Medicare. RJN Ex. G. at 17. A review of the Massachusetts court's order indicates
                     11 that the Government's full request for restitution to Medicare was denied, at least in
                     12 part, because the Government didn't (or couldn't) establish its claimed damages with
                     13 any accuracy:
                     14                     The Defendants assert that the Government cannot rely on
                                            the unproved assumption that every claim processed by the
                     15                     [Insys Reimbursement Center] was illegitimate…and the
                                            Government here agrees that it cannot prove that every call
                     16                     that went through the IRC was fraudulent…Further,
                                            although some of the off-labeled prescriptions were
                     17                     undoubtedly authorized as a result of misrepresentations
                                            made by the [Insys Reimbursement Center], the fact that
                     18                     Subsys was prescribed off-label is in and of itself
                                            insufficient to establish that a prescription was fraudulent.
                     19                     Like the jury, the Court "may not conclude that a particular
                                            prescription was outside usual course professional practice,
                     20                     not for a legitimate medical purpose, or in violation of a
                                            health care practitioner's fiduciary duty solely because it
                     21                     was prescribed for an off-label use"…likewise the mere fact
                                            that a call came from the [Insys Reimbursement Center] is
                     22                     insufficient to establish that it was fraudulent as the Court
                                            explained to the jury, "[e]stablishing such a department [sic]
                     23                     if done in accordance with applicable law, is ….not in and
                                            of itself illegal"..
                     24
                                            In order to accurately evaluate the entire amount of victims'
                     25                     losses in this case, the Court would need to review
                                            [significant information which the Government had not
                     26                     presented to it].
                     27 Id. at 9–10 (emphasis added). Plainly, while the Massachusetts Court indicated the
                     28 significant amount of work necessary to calculate the full restitution amount, its
       LAW OFFICES
Allen Matkins Leck Gamble                                             -20-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 21 of 25 Page ID
                                                  #:1542


                      1 decision makes clear that the Government failed to present it with the proper
                      2 information to make that calculation. Id. Notwithstanding that the Government did
                      3 not recover the full amount of restitution it sought, such is not relevant to the inquiry
                      4 of whether Relator's claims are barred by res judicata. As the Ninth Circuit has
                      5 repeatedly held, for res judicata purposes "the relevant inquiry is whether [the
                      6 detailed proof] could have been brought." Tahoe Sierra, 322 F.3d at 1078; ex rel
                      7 Barajas, 147 F. 3d at 909.
                      8               Here, the Government sought restitution of over $300,000,000 in the Boston
                      9 Case, including $136,768,059 to compensate for the losses sustained by Medicare.
                     10 RJN Ex. F. While it failed to properly establish entitlement to obtain the entire amount
                     11 sought, there is no dispute the Government obtained a substantial restitution award of
                     12 $30,232,895. RJN Ex. G. Even (implausibly) assuming that Relator could somehow
                     13 establish losses to Medicare exceeding the over $30 million already awarded to the
                     14 Government in restitution for the fraud against Medicare,4 the Government already
                     15 made its recovery in the Boston Case. Relator's claims brought on behalf of the
                     16 Government for the same harm to Medicare is thus barred by res judicata as it seeks
                     17 the same recovery that the Government has already obtained. Tahoe Sierra, Inc., 322
                     18 F. 3d at 1078; ex rel Barajas, 147 F. 3d at 989.
                     19                     To The Extent Necessary The Court Should Permit Additional
                     20                     Briefing As To Whether This Action Should Be Dismissed On
                     21                     Limitations Grounds After The Record Is Unsealed.
                     22               The filing of an action does not toll the statute of limitations unless it is timely
                     23 served pursuant to Rule 4. See, e.g., Geiger v. Allen, 850 F. 2d. 330, 334 (7th Cir.
                     24 1988). Additionally, at least for relation back purposes, the well settled "touchstone"
                     25 "is notice, i.e., whether the original pleading gave a party 'adequate notice of the
                     26 conduct, transaction, or occurrence that forms the basis of the claim or defense.'"
                     27
                            4
                     28       Guzman's allegations of wrongdoing only extend through 2013 and the
       LAW OFFICES
                            Government sought damages through 2017. RJN Ex. F.
Allen Matkins Leck Gamble                                              -21-
   Mallory & Natsis LLP
                                                    DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                   THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 22 of 25 Page ID
                                                  #:1543


                      1 United States vs. Baylor Univ. Medical Center, 468 F. 3d. 263, 270 (2nd Cir. 2006),
                      2 quoting 6A Wright et al, FEDERAL PRACTICE AND PROCEDURE §1497. While
                      3 §3730(e)(3), provides “for extensions of time which the complaint remains under
                      4 seal,” nothing in the statute provides for any tolling of the limitations for many years
                      5 where the Government seeks one extension after another — and certainly not where
                      6 the extensions exceed the limitations periods themselves. Yet, numerous federal
                      7 courts have held that the filing, not the unsealing of a qui tam complaint tolls the
                      8 statute of limitations, at least where "plaintiff applied for and received from the court
                      9 an extension to serve defendant." Hayes v. Department of Education of New York, 20
                     10 F. Supp. 3d 438, 445 (S.D.N.Y. 2014).
                     11               However, the Ninth Circuit has not definitively resolved the question as to
                     12 whether—or under what circumstances—the mere filing of an unserved qui tam
                     13 complaint may toll applicable statute of limitations. More specifically, a diligent
                     14 search of Ninth Circuit authorities does not show any definitive rule governing
                     15 whether an unserved action tolls applicable limitations periods, particularly where the
                     16 Government actively attempts to recover on the same claim simultaneously in another
                     17 court, as the Government did here in the Boston Case. Nevertheless, to the extent that
                     18 this question may be resolved, it should be done on a full record. Babich has
                     19 concurrently moved to unseal all of the applications and orders to maintain seal of
                     20 this action from its initial filing in 2013 through when Relator first attempted to serve
                     21 Babich in August 2020. The contents of those applications and orders may bear
                     22 directly on limitations. Further briefing ought to be permitted after the seal is lifted.
                     23                     Relator's State Law Claims Should Also Be Dismissed.
                     24               "If the federal claim [is] dismissed for lack of subject matter jurisdiction, a
                     25 district court has no discretion to retain the supplemental claims for adjudication….
                     26 and must dismiss the state law claims without prejudice." Herman Family Rev. Trust
                     27 v. Teddy Bear, 254 F.3d 802, 805 (9th Cir. 2001), quoting 16 MOORE'S FEDERAL
                     28 PRACTICE §106.66[1]. "Pursuant to the supplemental jurisdiction statute, when a
       LAW OFFICES
Allen Matkins Leck Gamble                                             -22-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 23 of 25 Page ID
                                                  #:1544


                      1 district court dismisses on the merits a federal claim over which it had original
                      2 jurisdiction, it may then decline to exercise supplemental jurisdiction over the
                      3 remaining state claims, subject to the factors set forth in [28 U.S.C.] § 1367 (c)(1) –
                      4 (4)". Herman Family Trust, 254 F. 3d at 805; Acri v. Varian Associates 114 F. 3d
                      5 999, 1000 (9th Cir. 1997) ("[S]tate law claims "should" be dismissed if federal claims
                      6 are dismissed before trial as [United Mine Workers v.] Gibbs¸ [383 U.S. [715] at 726.
                      7 86 S.Ct. [1130] at 1139, 16 L.Ed. 2d. [218] at 228 [(1966)] instructs."). In relevant
                      8 parts, 28 U.S.C. §1367(c) provides that:
                      9                     The district courts may decline to exercise supplemental
                                            jurisdiction over a claim under subsection (a) if —
                     10
                                                   (1) the claim raises a novel or complex issue of State
                     11                                law,
                                                   (2) the claims substantially predominates over the
                     12                                claim or claims over which the district court has
                                                       original jurisdiction, [and]
                     13                            (3) the district court has dismissed all claims over
                                                       which it has original jurisdiction….
                     14
                     15               "Under this statute, a district court can decline jurisdiction under any one of
                     16 four provisions." San Pedro Hotel Co. v City of Los Angeles, 159 F. 3d 470, 478 (9th
                     17 Cir. 1998).
                     18               Here, while the majority of the qui tam dismissals for prior disclosure were for
                     19 lack of jurisdiction (see e.g. ex rel Siller, 21 F.3d at 1347; ex rel Springfield Terminal
                     20 Ry. 14 F.3d at 652), the statutory language of 31 U.S.C. §3730 has been subsequently
                     21 amended. Consequently, now, a dismissal under current §3730(e)(4)(A) is on the
                     22 merits. Prather, 847 F.3d at 1102. However, even where the dismissal of Relator's
                     23 federal claims may be on the merits, this Court still retains broad discretion to dismiss
                     24 each of the remaining pendent state-court claims. As the Ninth Circuit observed in
                     25 Acri and the Supreme Court in Gibbs, "state law claims "should" be dismissed if
                     26 federal claims are dismissed before trial," and a dismissal of the federal claims in this
                     27 case strongly militates in favor of a dismissal of state claims. Acri, 114 F.3d at 1000.
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                             -23-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 24 of 25 Page ID
                                                  #:1545


                      1               Furthermore, this Court should also decline to exercise supplemental
                      2 jurisdiction over the state court claims even if it does not dismiss Relator's federal
                      3 claims. For one, each of the state-court claims raise "novel [and] complex issue[s] of
                      4 State law" including a labyrinth of limitation and public notice issues—which
                      5 necessarily differs greatly from state to state.5 Moreover, the state claims
                      6 "substantially predominate over the [four federal] claims over which the district court
                      7 ha[d] original jurisdiction." To be sure, Relator has raised claims on behalf of twenty-
                      8 four states, three counties, and one municipality, whereas there are only four federal
                      9 claims asserted against Babich (Counts I through IV). Resolution of these state claims
                     10 would thus require the application of the laws of twenty-four other states and
                     11 thousands of transactions not concerned with the federal claims. Accordingly,
                     12 whether Relator's federal claims are dismissed for lack of jurisdiction or on the merits
                     13 or both, this Court should decline to exercise supplemental jurisdiction over the
                     14 multitude of Relator's state, county and municipal claims.
                     15 IV.           CONCLUSION
                     16               For the reasons set forth herein, Babich respectfully requests the Court grant
                     17 this Motion and enter an order dismissing all claims against Babich, specifically
                     18 Counts I, II, III, and IV, with prejudice, and Counts V through XXXV, without
                     19 prejudice.
                     20
                     21
                     22
                     23
                            5
                     24        For example, there are at least 3 different statutes of limitation related to the state
                            claims. Compare, e.g., Cal. Gov’t. Code § 12654 (California False Claim Act Statute
                     25     of Limitation is 6 years from the date of the act, 3 years from discovery, not more
                            than 10 years after the act); with N.M. Stat. Ann. §§ 27-14-1, 27-14-13, 37-1-4 (West)
                     26     (New Mexico False Claim Act subject to general four-year limitations period); N.Y.
                            State Fin. Law § 192 (New York False Claims Act subject to 10-year statute of
                     27     limitation from date of the act). Further, there are at least two versions of statutory
                            bars similar to 31 U.S.C. §3730 (e)(4)(A) that apply to the state claims. Compare,
                     28     e.g., Cal. Gov't Code § 12652(d)(3)(A) (West); with Del. Code Ann. tit. 6, § 1206(b)
       LAW OFFICES
                            (West).
Allen Matkins Leck Gamble                                             -24-
   Mallory & Natsis LLP
                                                   DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA                  THIRD AMENDED COMPLAINT
                 Case 2:13-cv-05861-JLS-AJW Document 134 Filed 12/28/20 Page 25 of 25 Page ID
                                                  #:1546


                      1 Dated: December 28, 2020                 ALLEN MATKINS LECK GAMBLE
                                                                  MALLORY & NATSIS LLP
                      2                                          SCOTT J. LEIPZIG
                                                                 TIM C. HSU
                      3                                          ANDREW WHITMAN
                      4
                                                                 By:           /s/ Tim C. Hsu
                      5                                                TIM C. HSU
                                                                       Attorneys for Defendant
                      6                                                MICHAEL BABICH
                      7
                      8
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
       LAW OFFICES
Allen Matkins Leck Gamble                                      -25-
   Mallory & Natsis LLP
                                            DEFENDANT MICHAEL BABICH'S MOTION TO DISMISS
                            1231607.03/LA           THIRD AMENDED COMPLAINT
